Citation Nr: 0321561	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for renal calculi and 
hydronephrosis, right kidney.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative 
changes of the hips, thoracic spine and lumbar spine.

5.  Entitlement to service connection for nose spurs

6.  Entitlement to service connection for neck spurs

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO), which denied the benefits sought on appeal.   


REMAND

In October 2002 the Board undertook additional development of 
the evidence for the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included a request for VA and non-VA treatment records, 
including VA treatment records from the VA Medical Centers in 
Mountain Home, Tennessee and Johnson City, Tennessee from 
April 2002 to the present.  In conjunction with the 
development additional evidence was received, consisting of 
VA and private medical records.

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

The October 2002 Board development included a request that 
the veteran be examined by a medical doctor specializing in 
ear disorders to determine the nature, severity, and etiology 
of any hearing loss and/or tinnitus.  The record does not 
reflect that this additional development has been 
accomplished.

Accordingly, this case is REMANDED for the following actions:

1.  A VA examination should be conducted 
by a specialist (M.D.) in ear disorders 
in order to determine the nature, 
severity, and etiology of any hearing 
loss and/or tinnitus.  In addition to an 
audiology examination, any other tests 
deemed necessary should be performed.  
The examiner should be requested to 
obtain a detailed history of inservice 
and post-service noise exposure.  If a 
diagnosis of hearing loss and/or tinnitus 
is made, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss and/or tinnitus is related 
to the noise exposure during active duty.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and a copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.  

2.  The RO should readjudicate the claims 
on appeal, to include all evidence 
received since the June 2002 supplemental 
statement of the case.  If a claim 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative, and the 
veteran should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



